Citation Nr: 1002140	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to May 
1948, March 1950 to March 1956 and from February 1971 to 
November 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an unappealed August 1985 rating decision, service 
connection for residuals of a left knee injury was denied.

2. In an unappealed April 2009 rating decision, entitlement 
to compensation for a left leg disability pursuant to 38 
U.S.C.A. § 1151 was denied.

3. The Veteran has lost the use of his left foot due to 
amputation of the left leg above the knee.

4. The Veteran's loss of use of the left foot is not a 
disability compensable under Chapter 11 of Title 38 or a 
result of an injury or disability incurred or disease 
contracted in or aggravated by active service. 

5. The Veteran is not an eligible person for financial 
assistance in obtaining an automobile or automobile adaptive 
equipment only. 


CONCLUSION OF LAW

The basic eligibility requirements for financial assistance 
for an automobile and adaptive equipment or for adaptive 
equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2006, prior to the initial 
unfavorable AOJ decision issued in March 2007.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in December 2006 informed the Veteran of the type of 
evidence necessary to establish entitlement to the financial 
assistance sought, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  The Board notes that the letter 
did not specifically tell the Veteran that he may also be 
eligible for the claimed benefits if his disability was 
compensable pursuant to Chapter 11 of Title 38.  However, as 
the Veteran subsequently filed a claim for benefits under 38 
U.S.C.A. § 1151, the Board finds that this deficiency of the 
notice has been rendered harmless error by the Veteran's 
subsequent actions.

Further, the Board notes that the Veteran was also not 
advised of the evidence necessary to establish a disability 
rating and effective date.  However, to the extent these 
requirements are applicable to the instant claim, as the 
benefit sought on appeal is herein denied, any questions as 
to the assignment of disability ratings and effective dates 
are rendered moot.  Therefore, the Board finds that the 
Veteran was provided with all necessary notice under VCAA 
prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board 
in connection with adjudication of his claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  However, the Board finds that 
the question of whether the Veteran meets the criteria of 
eligibility for financial assistance for the purchase of an 
automobile and adaptive equipment or for adaptive equipment 
only is adequately addressed by the evidence of record.  The 
questions of whether the Veteran's left leg disability is 
compensable under Chapter 11 and as a service-connected 
disability have been adjudicated by the RO and is not 
otherwise before the Board.  Thus, there is no basis for the 
scheduling of a VA examination in connection with the instant 
claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).

A veteran is considered an "eligible person" if he is 
"entitled to compensation" under Chapter 11 of title 38, 
United States Code, for any of the following disabilities, or 
has any of the following disabilities as result of an injury 
or disability incurred or disease contracted in or aggravated 
by active service: (i) The loss or permanent loss of use of 
one or both feet; (ii) the loss or permanent loss of use of 
one or both hands; (iii) the permanent impairment of vision 
of both eyes; or (iv) ankylosis of one or both knees, or of 
one or both hips, for purposes of entitlement to adaptive 
equipment only.  38 C.F.R. § 3.808(b) (2009). 

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of one or both knees 
or one or both hips due to service-connected disability.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2009).

The record shows that the Veteran has had multiple surgeries 
on his left lower extremity and that he suffered a chronic 
staph infection for many years.  Then, in September 2005 he 
sustained a left femur fracture, and subsequently the staph 
infection required treatment by amputation of the left leg 
above the knee.  Thus, the Veteran meets the criterion of 
having lost the use of a foot.  

Unfortunately, the record does not demonstrate that the 
Veteran is otherwise eligible for financial assistance in 
purchasing an automobile or automobile adaptive equipment.  
Specifically, the loss of his left foot is not shown to be 
compensable as either a service-connected disability or under 
Chapter 11 of Title 38, i.e., 38 U.S.C.A. § 1151, which 
provides for compensation for additional disabilities 
incurred as a result of treatment at a VA hospital. 

In this regard, the Board notes that the Veteran was denied 
service connection for residuals of a left knee injury in an 
August 1985 rating decision.  More recently, in an April 2009 
rating decision, he was denied compensation pursuant to 38 
U.S.C.A. § 1151 for his left leg disability.  The record as 
it stands reveals no appeal of either of these decisions; 
thus, the Board does not have jurisdiction of these issues, 
and further analysis of the Veteran's entitlement to service-
connected benefits for his left leg disability or benefits 
under § 1151 is neither necessary nor appropriate.  

Consequently, the record demonstrates that the Veteran has 
lost the use of his left foot, but that this disability is 
neither a service-connected disability nor compensable under 
38 U.S.C.A. § 1151.  Therefore, the Veteran is not an 
eligible person for financial assistance in acquiring an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only.  

The Board has considered the Veteran's arguments in his 
favor.  Laypersons are competent to speak to symptomology 
when the symptoms are readily observable.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Veteran's statements as to the etiology of his left 
leg disability, whether they relate such disability to 
service or to treatment at a VA facility, are not competent 
evidence of such connection. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as 
reflected by the above discussion, the preponderance of the 
evidence does not demonstrate that the Veteran is eligible 
for financial assistance in obtaining an automobile or 
automobile adaptive equipment.  Therefore, his claim must be 
denied.


ORDER

Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


